Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 03/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Applications No. 9067333, 9067332, 9072873, 9950137, 10363389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Sharrow et al (20040167440) in view of Obara et al (2006/0121218) teaches an intravascular device, comprising: an elongated member having a proximal portion and a distal portion, wherein the distal portion includes an outer surface, an inner surface, and a plurality of fenestrations formed therein, the fenestrations having a depth extending between the outer surface and the inner surface, and the fenestrations defining a plurality of radially extending beams rings and axially extending beams.
The prior art does not teach, disclose and/or fairly suggest an elastomeric filling material encapsulating the distal portion and filling the full depth of the fenestrations between the outer surface and the inner surface of the elongated member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791